Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed 12/13/2021 in which claims 1-16, 27 and 28 are pending, claims 27 and 28 are new, and claims 1-3 and 7 are currently amended and claims 8-14 are withdrawn.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
27 recites the limitation "the threaded connecting member" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the threaded connecting member" in line 19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (CN205755767), herein referred to as Yan in view of Lin ( U.S. Publication 2019/0357444).  Yan discloses an electric lopper comprising: a handle (1), a connecting pole (telescoping rod 3) and a pruning component (8/10) which are connected in a sequence (see fig. 1), wherein the pruning component comprises a casing (machine head 4), a control mechanism (touch switch 9; paragraph [0013]; “When the moving shear blade touches the touch switch in the machine head, the geared motor will run in the reverse direction, driving the moving shear blade to open in the reverse direction, completing a cutting work stroke”) and, connected in sequence, a motive power mechanism (motor 5), a drive mechanism (worm 6/ turbine 7), and a cutter set (fixed and moveable blades 8/10), wherein the motive power mechanism (5) .
Yan does not disclose that the upper cutting head is formed from separate parts and coupled together. Attention is further directed to the Lin garden scissors. Lin discloses an upper and lower cutter that are driven by a gear 22 that engages the toothed back end 42 of the active blade 41.   Instead of the toothed end being integral with the active blade, Lin discloses that the two are separate pieces. This allows the toothed portion and the blade portion to be manufactured separately and then combined.  It similarly would have been obvious to one having ordinary skill in the art to have separated the geared portion of the upper cutter of Yan into two combinable pieces such as shown by Lin to allow for easier manufacturing of the parts.  Moreover, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444).  Schofield discloses an electric lopper (fig. 2) 
wherein the cutter set comprises an upper cutter(11) and a lower cutter (12), wherein the upper cutter comprises a toothed tail part (43).
Schofield does not disclose that the upper cutting head is formed from separate parts and coupled together. Attention is further directed to the Lin garden scissors. Lin discloses an upper and lower cutter that are driven by a gear 22 that engages the toothed back end 42 of the active blade 41.   Instead of the toothed end being integral with the active blade, Lin discloses that the two are separate pieces. This allows the toothed portion and the blade portion to be manufactured separately and then combined.  It similarly would have been obvious to one having ordinary skill in the art to have separated the geared portion of the upper cutter of Schofield into two combinable Nerwin v. Erlichman, 168 USPQ 177, 179.
In regards to claim 2, the modified device of Schofield discloses wherein a worm (6) in the worm gear/worm drive mechanism is connected to the motive power mechanism (drive shaft 5), and a small gear (8) is provided on a worm gear (7) in the worm drive mechanism (see Fig. 4), the small gear (8) transmitting motive power concentrically with the worm gear (7 via teeth 46 and 43); and wherein the small gear (8) is meshed with an upper cutter (11) in the cutter set (fig. 4), and a lower cutter (12) in the cutter set is connected to the upper cutter and fixed to the casing (at 33).
In regards to claim 3, the modified device of Schofield discloses wherein the toothed tail part (41) is meshed with the small gear (8 via teeth 46 and 43).
In regards to claim 5, the modified device of Schofield discloses wherein the toothed tail part (43), the upper cutting head (41) and the lower cutter (12) are connected together by means of a threaded connecting member (shoulder screw 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) and in further view of Lambert (U.S. Patent 8,592,711).  
In regards to claim 4, Schofield discloses the claimed invention except wherein the toothed tail part is of lower hardness than the upper cutting head.  Attention is further directed to the Lambert reference.  Lambert discloses that it is known to apply a carbide coating to a cutting edge to form a high endurance cutting edge that is self-. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) and in further view of Zhou et al. (U.S. Patent 9,888,632), herein referred to as Zhou. 
In regards to claim 7, as best understood, Schofield discloses the claimed invention except wherein the control mechanism comprises a fixed pin disposed on the worm gear and, mounted on the casing, a direction change switch and a stop switch; wherein the fixed pin touches the direction change switch as the worm gear rotates, the worm gear rotates in the opposite direction, the worm gear touches the stop switch while rotating in the opposite direction, and the worm gear stops rotating.  Attention is further directed to the Zhou powered cutting tool. Zhou discloses a powered shearing tool with a moving cutting blade that is driven by a geared drive member 26.  Zhou discloses that :
“More specifically, the method comprises a user depressing the main power switch 54 to initiate a cutting cycle. If the first cutting member 20 is in its fully opened position, i.e. the first cam 26b on the geared drive member 26 is detected to be engaged with the first travel or limit switch 50, then the controller 40 causes the motor 16 to rotate in said first direction which causes the first cutting member 20 to move to its closed position, i.e. where the second cam 26c on the geared drive member 26 engages 
Zhou discloses that this system of control provides a safe, user-friendly and efficient control means of the cutting blades.  As both Zhou and Schofield disclose the use of rotating gears to control the operation of the moving cutting blades, it would have been obvious to one having ordinary skill in the art to have incorporated a cam (pin) system on the Schofield gear to engage a first and second travel switch (e.g. change direction switch/ stop switch) to control the opening, closing and stopping of the movement of the Schofield moving blade to also move in a safe, user friendly manner. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) and in further view of Winkel et al. (U.S. Patent 9,339,938), herein referred to as Winkel.
In regards to claim 15, Schofield discloses wherein the motive power mechanism comprises a DC motor (battery powered) but does not disclose a planetary gear speed reducer, with an input end of the planetary gear speed reducer being connected to an output end of the DC motor, and an output end of the planetary gear speed reducer 
In regards to claim 16, the modified device of Schofield discloses wherein a power supply means supplying power to the DC motor is provided in the handle (20 Schofield as modified by Winkle).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered but they are not persuasive. The indicated allowable subject matter of claim 6 was introduced into new claims 27 and 28.  However, the Applicant did not include important features in the intervening claims and now there is a lack of proper antecedent for the threaded connecting member.   Just changing “the threaded connecting member” to -- a threaded connecting member—would not be sufficient without defining its structural relationship as is set forth in claim 5. 
Yan discloses that the “gears of the shearing blade” (paragraph [0025]) are driven by the worm 6.  The gearing teeth of the blade would be considered a toothed part.  Yan does not disclose that the gear end and the blade are formed from separate parts, however, that distinction is now rendered obvious by the incorporation of the Lin reference. 
Schofield also does not disclose that the gear end and the blade are formed from separate parts, however, that distinction is now rendered obvious by the incorporation of the Lin reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAURA M LEE/Primary Examiner, Art Unit 3724